Citation Nr: 1715649	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for post status left shoulder rotator cuff disability (claimed as a left shoulder disability).

2. Entitlement to a compensable disability evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1956 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in February 2012 and April 2012 from the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran had a scheduled Board hearing in January 2017. The Veteran failed to report and did not file a motion for a new hearing date or provide good cause for failure to report. Therefore, the Board considers the Veteran's hearing request withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for a compensable rating for bilateral hearing loss, the Veteran has undergone two VA examinations during the appellate period, to include an examination in August 2016.  Of file and not considered by the AOJ is a February 2013 private audiogram.  After review of this audiogram, the Board notes that it is not clear whether the audiologist administered the Maryland CNC, as required by VA regulation.  See 38 C.F.R. § 4.85(a).  As such, clarification is needed to determine the testing used.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed). 

Regarding the orthopedic disability claim in appellate status, the Veteran claims that his left shoulder condition was caused by his service. A review of the record shows that the Veteran had a VA examination in April 2012.  During the examination the Veteran stated in his medical history that he was in an auto accident in 1969 and injured his left shoulder and received treatment for that injury during service. The Veteran's history also includes that he fell from a ladder in 2009 reinjuring his shoulder and that he had a rotator cuff tear, which was operated on in 2009 and 2010. The examiner opined that it was less likely than not that the left shoulder condition was caused by, resulted from or was permanently aggravated by his military service. He reasoned that the Veteran's disability arose from a 2009 fall which required surgical repair. 

The Board finds that the April 2012 examination inadequate. The examiner appears not to have considered the Veteran's history that he injured his shoulder in an accident in service. Further, the Veteran stated in his medical history forms in a March 1976, November 1976, and his retirement examination that he had swollen or painful joints. The examiner appears not to have considered his in-service assertions of painful joints, which may be associated with his shoulder injury. Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2 (2016).



Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, contact the "East Alabama Ear, Nose and Throat" clinic and seek clarification of the word list used to evaluate the Veteran's speech discrimination on February 7, 2013.  Ask the clinic to clearly identify the Veteran and the date of the evaluation in the clarification letter.

2. Obtain an opinion from a VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following: 

The examiner is asked to provide an opinion regarding the nature and etiology of the Veteran's left shoulder disability:

The examiner must provide an opinion, based on the record, regarding whether it is at least likely as not (a 50 percent or greater probability) that any left shoulder disability had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service.

The examiner should address the Veteran's reported history of hurting his shoulder in a car accident in 1968. 

The examiner should address the Veteran's reported medical history in his service treatment records of swollen or painful joints. 

The examination must provide a clear medical rationale for all opinions offered.  

3. The AOJ should then readjudicate the claims on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




